Net Worth Affidavit
                   Appeals number 04-15-00477-CV
                  Court case number 14-09-12373DJVA

                    Styled David Sab V Kathryn Sab




Dear Judge Abascal,                                                         ?    -v
Per rule 24.2 rules of appellant procedure David Sab files this affidavit §f r|&orthijer Z-
rule (c) (1) This affidavit is for the court to determine the courts ruling p§r rj§2^2). r\> £^
This request is for relief under rule (5) (b) lesser amount David Sab is willing to offe^ny' *:>
request to discovery this court may ask, or the any other from of discovery any parties
may have in this motion.


David Sab understands this is a complicated issue for this court, this court has awarded
David Sab assets sworn to by Kathryn Sab and Mr. Duarte in a trial held in this court on
4-15-15 as the court record and trial transcript indicate, however as David Sab has
noticed this court, David Sab has never ever had custody or control of the assets listed
in this courts award as described in the decree signed by this court.
To further notice this court, David Sab has requested from Attorney Duarte any and all
of his knowledge of the assets only to be referred to this court and given the answer he
will only respond to pleadings in this court. David Sab then attempted to contact Kathryn
Sab to request information on the only to receive a call from local law enforcement
should I contact her again I will be jailed, that my only option is to contact Duarte.
Then David Sab searched the courts file to seek the evidence presented to this court to
attempt a search for the assets only to find pictures of the assets with no identifying
information attached to the pictures such as license plate, a serial number, some kind of
reference to the picture. I only find a picture of asset.

 With this being said I must file this affidavit with information that completely contradicts
the courts record, as nothing other than a picture is all I can locate to verify the assets
listed in the division of the martial estate in this case.
                                       Net Worth Affidavit
                           Appeals number 04-15-00477-CV
                          Court case number 14-09-12373DJVA

                             Styled David Sab V Kathryn Sab

                              Net Worth Affidavit of David Sab




            Assets
        1.1956 jeep with a blown motor value 80.00
        2. 7 mm long gun               Value 250.00
        3. Personal property                 200.00

        Total assets value                       530.00

        Debits
        1. IRS lien                    118,000.00
        2. IRS debits                  255,000.00
        3. Judgments                    165,000.00
        4. Debits corporation           180,000.00
        Total Debits                   688,000.00

        Total net worth            < 687,470 > this is a negative number



        I swear this information is true an correct, I am over 18 years old and I personally
        entered all information in this document under penalty of perjury. I have researched the
        information in this courts records and find no assets as listed as described in its award
        to David Sab or Pro South construction. I attempted all forms of discovery available to
        me as described on page 1 of this document and only can verify the assets listed in this
        affidavit




State of                                                       EM"LY

County of                                                    My Commission Expires
                                                                 July 13. 2016

Sworn to and subscribed before me on
the ji. day of ^           ftO^